Case 2:19-cv-07046-MWF-FFM Document 28 Filed 10/21/19 Page 1 of 3 Page ID #:966



   1   DAVIDA BROOK (275370)
       dbrook@susmangodfrey.com
   2   LORA J. KRSULICH (315399)
       lkrsulich@susmangodfrey.com
   3   SUSMAN GODFREY L.L.P.
       1900 Avenue of the Stars, Suite 1400
   4   Los Angeles, CA 90067
       Telephone: (310) 789-3100
   5   Facsimile: (310) 789-3150
   6   VINEET BHATIA (Pro Hac Vice)
       vbhatia@susmangodfrey.com
   7   SUSMAN GODFREY L.L.P.
       1000 Louisiana, Suite 5100
   8   Houston, TX 77002
       Telephone: (713) 651-9366
   9   Facsimile: (713) 654-6666
  10   Attorneys for Plaintiff
  11   GREGORY BLATT

  12

  13                        UNITED STATES DISTRICT COURT
  14                      CENTRAL DISTRICT OF CALIFORNIA
  15

  16    GREGORY BLATT,                        Case No. 2:19-cv-07046-MWF-FFMx
  17                       Plaintiff,         PLAINTIFF’S REQUEST FOR
                                              JUDICIAL NOTICE
  18            v.
                                              Judge:   Hon. Michael W. Fitzgerald
  19    ROSETTE PAMBAKIAN and                 Ctrm.:   5A
        SEAN RAD; and DOES 1 – 10,            Date:    November 4, 2019
  20    inclusive                             Time:    10:00 a.m.
  21                       Defendants.
  22

  23

  24

  25

  26

  27

  28



       6915120v1/016409
Case 2:19-cv-07046-MWF-FFM Document 28 Filed 10/21/19 Page 2 of 3 Page ID #:967



   1                          REQUEST FOR JUDICIAL NOTICE
   2           Pursuant to Federal Rule of Evidence 201, Plaintiff Greg Blatt respectfully
   3   requests the Court take judicial notice of three exhibits, true and correct copies of
   4   which are attached hereto:
   5        Exhibit                                   Description
   6
                1         A true and correct copy of the Complaint, filed in Pambakian v.
   7                      Blatt, No. 19STCV27416 (L.A. Superior Ct. Aug. 5, 2019). This
   8                      case was ultimately removed to federal court. See Pambakian v.
   9                      Blatt, No. 2:19-cv-07053-MWF-FFM. In paragraph 64 of the
  10                      Complaint, Pambakian states that she was “forced to surrender
  11                      millions of dollars in equity granted to her as compensation for her
  12                      work as an executive at Tinder.”
  13
                2         A true and correct copy of Plaintiff’s Opposition to Defendants’
  14                      Motion to Compel Arbitration and Dismiss or Stay Litigation,
  15                      Pambakian v. Blatt, No. 2:19-cv-7053 (C.D. Cal. Sept. 25, 2019),
  16                      ECF No. 45. On pages 7 and 8 of the Opposition, Pambakian
  17                      explains that she withdrew from the New York Lawsuit “[u]pon
  18                      advice of counsel” after she was presented with “a purportedly
  19                      enforceable employment arbitration agreement.”
  20                      A true and correct copy of Rosette Pambakian’s LinkedIn
                3
  21                      profile, available at linkedin.com/in/rosettepambakian.
  22           Court filings. The court filings in Exhibits 1 and 2 are the proper subject of
  23   judicial notice. “Courts regularly take judicial notice of proceedings in other courts
  24   and facts that ‘can be accurately and readily determined from sources whose accuracy
  25   cannot reasonably be questioned.’” Perez v. Kroger Co., 336 F. Supp. 3d 1137, 1141
  26   (C.D. Cal. 2018) (citing Fed. R. Evid. 201(b)(2)); see also Montantes v. Inventure
  27   Foods, No. 14-cv-1128-MWF, 2014 WL 3305578, at *2 (C.D. Cal. July 2, 2014)
  28   (stating that courts “take judicial notice of proceedings in other courts . . . if those
                                                  1
       6915120v1/016409
Case 2:19-cv-07046-MWF-FFM Document 28 Filed 10/21/19 Page 3 of 3 Page ID #:968



   1   proceedings have a direct relation to matters at issue”). Moreover, “because court
   2   filings are ‘capable of accurate and ready determination by resort to sources whose
   3   accuracy cannot reasonably be questioned,’ pleadings filed and orders issued in
   4   related litigation are proper subjects of judicial notice under Rule 201.” McVey v.
   5   McVey, 26 F. Supp. 3d 980, 984 (C.D. Cal. 2014) (collecting cases); see also
   6   Rodriguez v. Disner, 688 F.3d 645, 660 n.11 (9th Cir. 2012) (taking judicial notice
   7   of briefs filed in related case).
   8           LinkedIn Profile. Courts have also taken judicial notice of LinkedIn profiles
   9   because “the text included on th[e] page can be accurately and readily determined
  10   from sources whose accuracy cannot reasonably be questioned.” See Burnett v.
  11   McLane Foodservice, Inc., Case No. ED CV 18-1908 JAK (SHKx), 2019 WL
  12   446225, at *4 (C.D. Cal. Feb. 25, 2019) (taking judicial notice of the existence of a
  13   LinkedIn webpage and the text included on the page); Perkins v. LinkedIn Corp., 53
  14   F. Supp. 3d 1190, 1205 (N.D. Cal. 2014) (granting defendant’s request to take
  15   judicial notice of LinkedIn profiles of the named plaintiffs).
  16           Accordingly, pursuant to Federal Rule of Evidence 201(b), Plaintiff
  17   respectfully requests that, in ruling on Plaintiff’s Motion to Compel Arbitration and
  18   Stay Litigation, the Court take judicial notice of Exhibits 1–3.
  19
       Dated: October 21, 2019                  DAVIDA BROOK
  20                                            VINEET BHATIA
                                                LORA J. KRSULICH
  21                                            SUSMAN GODFREY L.L.P.
  22
                                                By: /s/ Vineet Bhatia
  23                                                  Vineet Bhatia
  24                                                   ATTORNEYS FOR PLAINTIFF
                                                       GREGORY BLATT
  25

  26

  27

  28
                                                  2
       6915120v1/016409
